Citation Nr: 1550376	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  06-37 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a left wrist disability. 

2.  Entitlement to service connection for a left hand disability. 

3.  Entitlement to service connection for a left shoulder disability. 

4.  Entitlement to service connection for a left abdominal disability. 

5.  Entitlement to service connection for bilateral inguinal hernias. 

6.  Entitlement to service connection for bilateral foot stress fractures. 

7.  Entitlement to service connection for bilateral shin splints.

8.  Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disorder (GERD) and hiatal hernia.

9.  Entitlement to a compensable rating for bilateral foot onychomycosis.

10.  Entitlement to an initial rating in excess of 10 percent for generalized anxiety disorder with insomnia, to include whether a separate compensable rating for insomnia is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to June 1996. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska. 

This case has previously come before the Board.  In July 2009, the matters were remanded to the agency of original jurisdiction (AOJ) for additional development. As noted in the July 2009 remand, the Veteran failed to report for a scheduled May 2008 Board hearing without good cause shown, and thus, his hearing request is deemed withdrawn.  In August 2011, the Board remanded this case for additional development.

The Veteran was scheduled for a video hearing before the Board in March 2015.  However, he cancelled the hearing.  No request to reschedule the hearing has been received; thus, his hearing request is deemed withdrawn.
The issues of whether new and material evidence has been received to reopen a claim for service connection for sleep apnea and entitlement to service connection for restless leg syndrome with periodic limb movement disorder have been raised by the record in a February 2014 letter from the Veteran, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In August 2011, the Board remanded the service connection issues to obtain outstanding service medical records and personal records, verify all periods of service, and to schedule the Veteran for appropriate VA examinations to address the etiology of each of the disabilities for which the Veteran sought service connection.  There is no indication that any of those actions were undertaken by the AOJ.  Thus, the Board has no alternative to remand those matters again for compliance with the instructions in the August 2011 remand. 

With regard to the claims for higher ratings for GERD and onychomycosis of the feet, the Veteran stated in a March 2015 letter that he had a medical procedure in April 2015 and additional treatment for GERD and  onychomycosis of the feet at VA.  While VA medical records dated through May 2015 are associated with Virtual VA, none of these records show an April 2015 EGD procedure, or treatment for either of the service-connected disabilities.  Therefore, a remand is warranted to obtain all outstanding VA medical records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Further, the Veteran asserted that GERD and onychomycosis of the bilateral feet have increased in severity.  The Veteran last underwent a VA examination to address the nature and severity of those disabilities in August 2013.  Therefore, to ensure that the record has evidence of the current severity of the service-connected GERD and hiatal hernia disability and bilateral onychomycosis, more contemporaneous examinations are needed.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Lastly, the Board notes that in a December 2011 rating decision, the RO effectuated the Board's August 2011 grant of service connection for anxiety disorder with insomnia, and assigned an initial 10 percent rating, effective May 13, 2005.  In a February 2012 letter, the Veteran stated that he did not why he was not getting rated for insomnia, and other conditions that he believed were related to anxiety disorder.  He requested that he be re-evaluated and provided with an increase.  The Board liberally construes that statement, reduced to writing, as a timely notice of disagreement with the December 2011 rating decision as to the issue of an initial higher rating for anxiety disorder with insomnia, to include whether a separate compensable rating is warranted for insomnia.  Where the Board finds a notice of disagreement has been submitted which has not been addressed in a statement of the case, the issue should be remanded for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case which addresses the issues of entitlement to an initial higher rating for anxiety disorder with insomnia, to include whether a separate compensable rating is warranted for insomnia.  Inform the Veteran of his appeal rights and that he must file a timely substantive appeal if he desires appellate review.

2.  Obtain all outstanding service medical and personnel records from the Records Management Center (RMC), the National Personnel Records Center, the National Archives and Records Administration (NARA), the National Guard or any other appropriate depository.  If no additional records are available, then a negative reply is requested.

3.  Compile a complete list of all verified periods of service, identifying the duty status and branch of service for each period listed, to include all periods of active duty training (ACDUTRA) and inactive duty training (INACDUTRA).  Verification of all periods of service listed should be documented in the claims file. 

4.  Provide the Veteran and representative with an additional opportunity to submit any additional service medical and personnel records in his possession and to identify and authorize VA to obtain any outstanding VA or non-VA medical records pertaining to the claims on appeal.

5.  Associate with the claims file medical or other information noted to have been sent to "C & P" on September 28, 2005.  

6.  Obtain all outstanding VA medical records, to include an EGD performed in April 2015 and complete records for treatment of GERD and onychomycosis of the feet.  

7.  Schedule the Veteran for a VA examination, by a medical doctor with the appropriate expertise to determine the diagnosis and etiology of any left wrist, left hand, left shoulder, left abdominal, bilateral inguinal hernias, stress fractures of the bilateral feet, and bilateral shin splints disabilities.  The examiner must review the claims file and must note that review in the report.  All indicated tests should be accomplished and all clinical findings reported in detail.  The rationale for all opinions should be explained.  The examiner is requested to reconcile all other opinions of record, to include the opinion of a February 2010 VA examiner. The examiner should provide the following information:

(a) Identify any left wrist, left hand, left shoulder, left abdominal, bilateral inguinal hernias, stress fractures of the bilateral feet, and bilateral shin splints disabilities.  

(b) Opine whether it is at least as likely as not (50 percent or greater probability) that any left wrist, left hand, left shoulder, left abdominal, bilateral inguinal hernias, stress fractures of the bilateral feet, and bilateral shin splints was incurred in or is otherwise related to the Veteran's service (to include any verified periods of ACDUTRA and INACDUTRA).  The examiner must consider the Veteran's statements and any other lay statements of record regarding onset and statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

(c) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left wrist, left hand, left shoulder, left abdominal, bilateral inguinal hernias, stress fractures of the bilateral feet, and bilateral shin splints disabilities was caused by a service-connected disability.  

(d) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left wrist, left hand, left shoulder, left abdominal, bilateral inguinal hernias, stress fractures of the bilateral feet, and bilateral shin splints disabilities is aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.   38 C.F.R. § 3.310 (2015).

8.  Schedule the Veteran for a VA examination with an appropriate specialist to determine the current nature and severity of GERD with hiatal hernia.  The examiner should review the claims folder and should note that review in the report.  The rationale for all opinions should be explained.  The examiner should note the presence or absence of symptoms such as pain, vomiting, material weight loss, hematemesis, melena, anemia, epigastric distress, dysphagia, pyrosis, regurgitation, or substernal or arm or shoulder pain.  The examiner should opine as to whether the Veteran's symptoms combine to produce severe, considerable, or less impairment of health.  If the examiner identifies any other gastrointestinal (GI) disorder, the examiner should discuss the signs and symptoms associated with the disorder and state whether it is associated with the service-connected GERD or explain why it is not etiologically related to GERD.  If the examiner concludes that any additional GI disorder is not related to the Veteran's GERD, then the examiner should discuss whether the symptoms or effects of the unrelated GI disorder may be distinguished from the symptoms and effects of the service-connected GERD.  The examiner should also describe the impact of the Veteran's GERD, to include medications prescribed for treatment, on occupational and social functioning.  

9.  Schedule the Veteran for a VA examination with an appropriate specialist to determine the current nature and severity of onychomycosis, bilateral feet.  The examiner should review the claims folder and should note that review in the report.  The rationale for all opinions should be explained.  The examiner is asked to state whether the Veteran's service-connected onychomycosis of the feet, is manifested by any scarring of the feet, and the percentage of the entire body affected or exposed areas of the body affected.  The examiner also should state whether systemic therapy, such as corticosteroids or other immunosuppressive drugs, is required for treatment, and if so, the total duration of any such treatment in the past 12 months.  The examiner finally should describe any functional impairment experienced by the Veteran due to service-connected onychomycosis of the feet.  

10.  Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

